Opinion filed November 1, 2012




                                             In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00359-CR
                                        __________

                                 ISIDRO ZUBIA, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 385th District Court

                                    Midland County, Texas

                                 Trial Court Cause No. CR37251



                            MEMORANDUM OPINION
       Isidro Zubia appeals his conviction by a jury of the offense of robbery. Upon his plea of
true to an enhancement paragraph, the trial court assessed his punishment at ten years in the
Texas Department of Criminal Justice, Institutional Division. In a single issue on appeal, Zubia
contends that the evidence is insufficient to support his conviction. We affirm.
       We review a sufficiency of the evidence issue under the standard of review set forth in
Jackson v. Virginia, 443 U.S. 307 (1979); Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.
App. 2010); and Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d).
Under the Jackson standard, we examine all the evidence in the light most favorable to the
verdict and determine whether, based on that evidence and any reasonable inferences from it, any
rational trier of fact could have found the essential elements of the offense beyond a reasonable
doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
       Jose Armando Morales testified that, on the occasion in question, he was a manager in
training at a Hollywood Video store in Midland. He identified Zubia as an individual who
approached him and said, “How would you like a nine millimeter in your face?” He related that,
when Zubia lifted up his sweatshirt a little bit, he saw something that could have been an object
but that he could not tell exactly what it was. Morales testified that he was scared and getting a
little shaky, causing him to have trouble opening the register. He related that, when he got the
register open, he handed all of the bills to Zubia. He said that, after being handed the money,
Zubia ran out of the store.
       Jesus Robledo Jr., a Midland police officer, testified that, when he responded to the call
at Hollywood Video, the clerk was very nervous and scared, shaky, and distraught. The officer
indicated that Morales, the clerk, told him that a Hispanic male had come to the counter and told
Morales he wanted all the money. Officer Robledo related that Morales told him that he did not
understand what the man was asking him to do. Officer Robledo said Morales told him that the
Hispanic male had said, “Do you want a nine millimeter in your face?” and that, when the man
picked up his shirt, Morales thought he saw the butt of a gun sticking out of the man’s pants.
       Zubia testified on his own behalf, saying that, when he was in the video store using the
restroom, he took cash he saw on the counter of the store. We hold that the evidence is sufficient
to support Zubia’s conviction.
       Zubia suggests that the evidence is not sufficient because there is no evidence that he
intentionally or knowingly threatened the clerk or placed him in fear of imminent bodily injury
or death. We disagree. A rational jury could have determined that Zubia’s comment to the
clerk—“Do you want a nine millimeter in your face?”—followed by his lifting his shirt,
constituted a threat and that his conduct threatened and placed the clerk in fear of imminent
bodily injury or death. Zubia suggests that his comment did not constitute a threat to shoot the
clerk, only to put the weapon in his face. Because the jury could reasonably have thought
otherwise, we overrule Zubia’s sole issue on appeal.



                                                2
         The judgment is affirmed.


                                                                                  PER CURIAM
November 1, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill.2




         1
           Eric Kalenak, Justice, resigned effective September 3, 2012. The justice position is vacant pending appointment of a
successor by the governor or until the next general election.
         2
             John G. Hill, Former Chief Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  3